Citation Nr: 9900859	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel





INTRODUCTION

The veterans active military service extended from September 
1960 to September 1962.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied an increased 
(compensable) rating for the veterans service connected 
bilateral hearing loss.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO committed error in denying 
an increased rating for his service connected hearing loss.  
He argues that his service connected hearing loss warrants a 
compensable disability rating.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased (compensable) rating for the 
veterans service connected hearing loss.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  The veterans service-connected hearing loss is 
manifested by a pure tone threshold average of 66 decibels in 
the right ear and 65 decibels in the left ear with speech 
recognition ability of 88 percent correct in each ear.  Based 
on this, the veteran has level III hearing in right ear and 
level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including 
§§ 4.7, 4.85 and Diagnostic Code 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his hearing 
loss has increased in severity is plausible.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1997); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veterans disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service connected for bilateral hearing loss 
as a result of an October 1995 Board decision.  

In May 1996, a VA audiological evaluation of the veteran was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
75
85
LEFT
50
55
60
70
80

The average pure tone decibel loss at the above frequencies 
was 70 for the right ear and 66 for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 percent in the left ear.  These 
audiometric results translate into level II for the right ear 
and level II for the left ear.  38 C.F.R. § 4.85, Tables VI, 
VII (1998). 

In April 1997 the most recent VA audiological evaluation of 
the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
70
80
LEFT
50
55
60
70
75

The average pure tone decibel loss at the above frequencies 
was 66 for the right ear and 65 for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 88 percent in the left ear.  These 
audiometric results translate into level III for the right 
ear and level III for the left ear.  38 C.F.R. § 4.85, Tables 
VI, VII (1998).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from level I to level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by level 
XI.  38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110 (1998).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The evidence is against the veterans claim for an increased 
(compensable) rating for his service connected hearing loss.  
The audiology data from the April 1997 VA examination reveals 
that he has level III in both his right and his left ear.  
When a veteran has level III hearing in both ears a 
noncompensable (0%) disability rating is warranted.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).  As such, the 
preponderance of the evidence is against the veterans claim 
for an increased rating for his service connected left ear 
hearing loss.  


ORDER

An increased rating for bilateral hearing loss is denied



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
